Citation Nr: 0319025	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for poor blood 
circulation.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for the residuals of frostbite.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from May 1977 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In accordance with his request, the appellant was scheduled 
to appear before a Veterans Law Judge from the Board at a 
hearing to be held at the RO in April 2003, but he failed to 
appear for this hearing without explanation.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered abandoned.  

The issue of entitlement to service connection for a right 
knee disability is addressed in the remand that follows the 
order section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant does not currently have disability of 
either ankle or disability manifested by poor blood 
circulation.  

3.  Entitlement to service connection for the residuals of 
frostbite was denied in an unappealed rating decision dated 
in March 1994.  

4.  Evidence received since the March 1994 decision is either 
cumulative or redundant of the evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  No disability of either ankle was incurred or aggravated 
during active peacetime service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  A disability manifested by poor blood circulation was not 
incurred or aggravated during active peacetime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

3.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for 
the residuals of frostbite.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); was signed into law in November 2000 and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).    

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Original Claims

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current original claims, the information he should provide to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated December 30, 1998, and 
June 19, 2001, and the statement of the case issued in March 
2002.  Therefore, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
Board specifically notes that a VA examination is not 
required because the claims file already contains medical 
evidence documenting multiple post-service examinations of 
the veteran and showing that the veteran has no ankle 
disability or disability manifested by poor circulation.  
There is no reasonable possibility that an additional 
examination of the veteran will establish the presence of 
either of these claimed disabilities.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  




New and Material Evidence Claim

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that  the appellant has been informed of 
the evidence and information needed to substantiate the claim 
to reopen through letters, and the statement of the case; 
especially, the letter addressed to the appellant by the RO 
on March 8, 2001.  In addition, the RO has informed the 
appellant of the information needed from him to enable the RO 
to obtain evidence on his behalf.  The RO has obtained all 
identified, available evidence pertinent to the claim to 
reopen, including extensive VA and private medical treatment 
records.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim to reopen, and the 
Board is also unaware of any such outstanding evidence or 
information.  

In sum, the Board is satisfied that VA has complied with the 
notification and duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Original Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
cardiovascular disease may be presumed to have been incurred 
or aggravated in active service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Mere symptoms or somatic complaints without any underlying 
pathological process do not qualify as a "disability" for 
service connection purposes.  Cf. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

In the present case, the service medical records reflect 
occasional complaints by the appellant of painful feet, which 
usually was attributed to flat feet (for which service 
connection has been established).  Physical examination of 
the appellant in April 1978 by a podiatrist disclosed "good 
ankles."  The appellant was also treated in January and 
February 1981 for frostbite of the left foot manifested by 
blisters on the distal plantar surface of the 3rd and 4th toes 
of the left foot.  Otherwise, the available service medical 
records are devoid of complaints, treatments or findings 
indicative of an ankle disability or of any disability, 
including cardiovascular disease, manifested by poor blood 
circulation.  

The appellant was hospitalized at a private medical facility 
from August to September1992, and again in November 1992, for 
the treatment of alcoholic pancreatitis.  The relevant 
medical records indicate that coronary evaluation in November 
1992 was normal.  No complaints or clinical findings 
indicative of an ankle disability or of poor blood 
circulation are reflected by these private medical records.  

On a VA medical examination of the appellant in February 
1994, he complained that his feet and ankles hurt because of 
his flat feet.  Physical examination at this time disclosed a 
normal range of motion in all joints in and around the feet 
and ankles, and there were no other findings indicative of an 
ankle disability.  The appellant had no complaints relating 
to poor blood circulation on this examination, and his 
cardiovascular system was evaluated as normal.  

Likewise, extensive VA and private medical treatment records 
dating from 1996 to 2001 reflect no complaints, treatments or 
clinical findings indicative of an ankle disability or of a 
disability manifested by poor blood circulation, including 
cardiovascular disease.  A private medical evaluation of the 
appellant in August 1998 specifically indicated that the 
cardiovascular examination at this time was normal.  

In fact, all of the post-service medical evidence of record 
is negative for the presence of an ankle disability or a 
disability manifested by poor blood circulation.  
Accordingly, these claims will be denied.  

New and Material Evidence 

Entitlement to service connection for the residuals of 
frostbite has been previously denied by unappealed rating 
action dated in March 1994.  The evidence of record at that 
time indicated that, although the appellant had been treated 
in January and February of 1981 for complaints of frostbite 
of the left foot, chronic residual disability stemming from 
this incident was not noted in the remainder of the service 
medical records, or on an official VA medical examination of 
the appellant in February 1994.  It was specifically reported 
in February 1994 that examination of the toes and fingers for 
frostbite demonstrated normal sensation, with no evidence of 
ulceration or other significant findings; and the reported 
diagnoses at this time included normal hands and toes.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence added to the record includes the veteran's 
statements alleging the presence of frostbite residuals but 
this allegation was also advanced in support of his earlier 
claim.  Moreover, even if the Board were to concede that the 
veteran's statements are new, as a lay person, he is not 
competent to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not so significant by themselves or in the 
context of the evidence previously of record that they must 
be considered to fairly decide the merits of the claim.  

The medical evidence added to the record includes no evidence 
suggesting that the veteran has residuals of frostbite.  
Therefore, it is not so significant that it must be 
considered to fairly consider the merits of the claim.  

Accordingly, reopening of this claim is not in order.  


ORDER

Service connection for a bilateral ankle disability and for 
poor blood circulation is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for the residuals of frostbite is denied.  


REMAND

During his military service, the appellant was treated for a 
painful right knee following separate incidents of trauma in 
October 1978 and April 1980.  In November 2000, he underwent 
surgical repair of a torn right medical meniscus discovered 
after he was involved in a motor vehicle collision in July 
1999.  However, the evidence establishes that, even before 
this accident, the appellant was complaining of pain and 
locking in the right knee, which he felt had begun in 
service.  Pursuant to the VCAA and 38 C.F.R. § 3.159, a VA 
medical examination is warranted.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  After undertaking any appropriate 
additional evidentiary development, 
including obtaining all current VA 
medical treatment records, the RO should 
schedule the appellant for a 
comprehensive VA medical examination by a 
physician with appropriate expertise in 
order to determine the current nature and 
etiology of any right knee disability 
which may be present.  Based upon the 
examination results and the review of the 
claims file, the examiner should express 
an opinion with respect to each currently 
present right knee disorder as to whether 
it is at least as likely as not that the 
disorder originated during service or is 
otherwise etiologically related to 
service.  To the extent possible the 
examiner should attempt to distinguish 
any right knee disability that he or she 
believes is related to service from any 
right knee disability due to the post-
service trauma.  The rationale for all 
opinions expressed must also be provided.  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking service connection for a 
right knee disability.  

If the benefit sought is not granted to the appellant's 
satisfaction, the appellant and his representative should be 
furnished an appropriate supplemental statement of the case 
and provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



